Judgment, Supreme Court, New York County (Pécora, J.), entered February 19, 1981 dismissing CPLR article 78 petition, is unanimously affirmed, with*810out costs. With respect to petitioners Yodice and De Blasio, the claims asserted are not barred by the four-month Statute of Limitations of CPLR 217. But their claims were, in any event, properly dismissed as petitioners’ case fails on its merits. In our view, the fair intendment of the statute is that firemen fourth grade, whose probationary periods are properly extended, are not entitled to advancement to the third grade until they have completed their probationary periods. (See Administrative Code of City of New York, ch 19, §§ 487a-4.0, 487a-7.0.) Concur — Sandler, J. P., Ross, Silverman, Bloom and Lynch, JJ.